DETAILED ACTION
Applicant’s Amendment filed on March 14, 2022 has been reviewed. 
Claims 10 and 19-20 were cancelled in the previous amendments.
Claims 1 and 11 are amended in the amendment.
Claims 1-9 and 11-18 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a receiving unit, configured to receive a configuration command; a configuration unit, configured to configure a correspondence…; a diversion unit, configured to divert the first access request to a first server…; sending unit, configured to send the content…; in independent claim 11 and the updating unit is configured to update the first network address information to second network address information…;” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Claims 12 and 14-18 are likewise interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0150464 A1), hereinafter referred to as Zhang, in view of Su et al. (US 2017/0195448 A1), hereinafter referred to as Su, further in view of Li et al. (US 2014/0115120 A1), hereinafter referred to as Li, and furthermore in view of He et al. (US 2015/0058403 A1), hereinafter referred to as He.

With respect to claim 1, Zhang teaches A content delivery method, comprising: 
receiving, by a first access gateway, a configuration command, and configuring a correspondence between an identifier and a traffic diversion policy according to the configuration command (the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117; the ANDSF node generate the inter-APN routing policy associated with the CDN service requested by a UE based on the received service provision information, para. 0061; in response to receiving a request for policy and access network information with respect to the UE from a CDN control node [a first access gateway], the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0077), wherein the identifier corresponds to accelerated content (the identification represented as an ID number, an IP address, e.g., in the form of a webpage address, and the like, para. 0042); 
receiving, by the first access gateway, a first access request, wherein the first access request carries a first identifier, and the first access request is used to request content to be accessed by a terminal device (forwarding the request message [first access request] to access a content to CDN Control Node for CDN ; 
determining when a traffic diversion policy corresponding to the first identifier exists in the correspondence (the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0081); 
diverting, when it is determined that a traffic diversion policy corresponding to the first identifier exists in the correspondence, by the first access gateway, the first access request to a first server (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081); and 
configuring a correspondence between the identifier and the accelerated content (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122; based on the service provision information received from the CDN CN, the ANDSF node derives the APN associated with the service/content requested by the UE, and generates the Inter-APN routing policy for the UE at 1107, para. 0118); 
sending, by the terminal device, a content request (a UE send a message of Domain Name Server (DNS) request to find an IP address of a CDN content/service server, para. 0052; the UE sends a DNS request message at 1101 to a DNS node, to find the identification of a CDN DN, para. 0118), wherein the content request carries content identification information for identifying the content (the message includes ; 
querying the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content, and sending the first identifier to the terminal device (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122; based on the service provision information received from the CDN CN, the ANDSF node derives the APN associated with the service/content requested by the UE, and generates the Inter-APN routing policy for the UE at 1107, para. 0118); and 
receiving, by the terminal device, the first identifier (forwarding the DNS response message to the UE and the UE initiate the PDN connection to access the CDN service by providing the specific APN [first identifier], para. 0122; upon the confirmation of the ANDSF node, the CDN CN reply the UE by a DNS response message at 1110, to provide the IP address of the selected CDN DN node; the UE initiate the PDN connection to access the CDN service by providing the specific APN informed by the ANDSF node to the L-GW at 1111, para. 0118); and 
sending the access request that carries the first identifier (forwarding the DNS response message to the UE and the UE initiate the PDN connection to access the CDN service by providing the specific APN [first identifier], para. 0122; upon the confirmation of the ANDSF node, the CDN CN reply the UE by a DNS response message at 1110, to . 
Zhang does not explicitly teach 
receiving, by the first access gateway, content returned by the first server, and sending the content to the terminal device; 
However, Su teaches 
receiving, by the first access gateway, content returned by the first server, and sending the content to the terminal device (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network; the gateway then relays the content response to the requesting terminal/client via the forward link channel, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001); 
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the method of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).
Zhang in view of Su does not explicitly teach
configuring, by a CDN server, a correspondence between the identifier and the accelerated content; 
sending, by the terminal device, a content request to the CDN server, wherein the content request carries content identification information for identifying the content, and the content identification information is a hash value; 
calculating, by the CDN server, using a hash algorithm an identifier from the content identification information;
querying, by the CDN server, the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content, and sending the first identifier to the terminal device;
However, Li teaches 
configuring, by a CDN server, a correspondence between the identifier and the accelerated content (a Hash operation is performed for the file path identifier that needs to be bound to the IP address of the server beforehand, and a Hash result modulo 16 is a Hash value range from 1 to 15; the Hash values 1 to 5 are bound to the IP address of server 1, the Hash values 6 to 10 are bound to the IP address of server 2, and the Hash values 11 to 15 are bound to the IP address of server 3 to form the following path table, as shown in Table 3, para. 0086); 
sending, by the terminal device, a content request to the CDN server (the CDN receives the file request and extracts the file path identifier in the file request, para. 0088), wherein the content request carries content identification information for identifying the content, and the content identification information is a hash value (the CDN receives the file request and extracts the file path identifier in the file request, para. 0088; a Hash operation is performed for the file path identifier that needs to be bound to the IP address of the server beforehand, and a Hash result modulo 16 is a Hash ; 
calculating, by the CDN server, using a hash algorithm an identifier from the content identification information (upon receiving the file request sent by the terminal device, the CDN routing device extracts the file path identifier, and uses a Hash algorithm to operate the file path identifier to obtain the file path identifier value, para. 0087; the file path identifier is operated with a Hash algorithm, para. 0089; After the operation is performed with the Hash algorithm, the obtained file path identifier value is 1, para. 0090);
querying, by the CDN server, the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content (searching the path table according to the file path identifier may include: performing a Hash algorithm operation for the file path identifier to obtain a file path identifier value, and searching the path table according to the file path identifier value, para. 0029; searching Table 2 according to the path identifier value 1, it is determined that the IP address of the server providing a service for the file path identifier value 1 is 219.133.0.1, para. 0090), and sending the first identifier to the terminal device (returning the IP address of the server to the terminal device, para. 0030; the CDN routing device returns the IP address to the terminal device, para. 0090) in order to increase the system response speed, which improves the user experience as taught by Li (para. 0031);

Zhang in view of Su, and further in view of Li does not explicitly teach
connecting, by the terminal device, to a plurality of candidate devices that store the content; 
determining an optimal device from the candidate devices for requesting the content; 
However, He teaches 
connecting, by the terminal device, to a plurality of candidate devices that store the content (a user negotiates with a specific service node server to find an optimal service node server. If the node server that is found after the first negotiation does not meet the service requirement, the client end is then notified to find another optimal one for service until the best service node server is found, para. 0015; the client 511, which intends to request service content from a target website, sends a domain name of a target website to the local DNS 512, receives IP address(es) of the optimal CDN node server 403 and the other CDN node server 404, sends a request for obtaining the service content of the target website to the optimal CDN node server 403 and the other CDN node server 404, para. 0124; fig. 5); 
determining an optimal device from the candidate devices for requesting the content (a user negotiates with a specific service node server to find an optimal service ; 
Therefore, based on Zhang in view of Su, further in view of Li, and furthermore in view of He, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of He to the method of Zhang in view of Su, and further in view of Li in order to precisely dispatching a request in a content delivery network as taught by He (para. 0002).

With respect to claim 2, Zhang teaches The content delivery method according to claim 1, wherein the traffic diversion policy comprises network address information (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042), and the network address information is used to identify a server that stores the content to be accessed by the terminal device (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE to access content; wherein CDN first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11; the CDN Distribution Node(s) store copies of contents, deliver the contents to a client, act on instructions from the CDN Control Node), para. 0041), and the diverting, by the first access gateway, the first access request to a first server comprises: 
obtaining, by the first access gateway, first network address information in the traffic diversion policy corresponding to the first identifier, wherein the first network address information is used to identify the first server (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE at 1105, there are two CDN DNs (CDN DN 1 and CDN DN 2, as shown), wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11); and 
diverting the first access request to the first server based on the first network address information (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081).  

With respect to claim 3, Zhang teaches The content delivery method according to claim 2, wherein the method further comprises: 
updating, by the first access gateway, the first network address information to second network address information based on one of position information of the terminal device, position information of the server that stores the content to be accessed by the terminal device (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), and a current network environment, and a received update command (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the server identified by the first network address information is different from a server identified by the second network address information (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 4, Zhang teaches The content delivery method according to claim 2, wherein 
the network address information is an Internet Protocol IP address or a Media Access Control MAC address (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042).  

With respect to claim 5, Zhang teaches The content delivery method according to claim 1, wherein the method further comprises: 
receiving, by the first access gateway, a second access request that carries a second identifier (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; forwarding the request message [second access request] to access a content to CDN Control Node for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); and 
when a traffic diversion policy corresponding to the second identifier exists in the correspondence, configured by the first access gateway, between an identifier and a traffic diversion policy (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; the CDN Control Node select a CDN Distribution Node [second server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), diverting, by the first access gateway, the second access request to a second server (the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the second server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 6, Zhang in view of Su, and further in view of Li teaches The content delivery method according to claim 1 as described above, 
Further, Su teaches wherein the receiving, by the first access gateway, a first access request comprises: 
receiving, by the first access gateway, the first access request sent by the terminal device through a first traffic path (transmitting the request to the gateway that services the terminal via the respective return link channel [first traffic path], para. 0034); and 
the sending, by the first access gateway, the content to the terminal device comprises: 
sending, by the first access gateway, the content to the terminal device through a second traffic path (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, the gateway then relays the content response to the requesting terminal/client via the forward link channel [second traffic path], para. 0034), wherein 
there is at least one relay device on the first traffic path, and the second traffic path and the first traffic path are the same or different (a forward link refers to a communications path [second traffic path] or channel from a gateway to the terminals, and a return link refers to a communications path [first traffic path] or channel from a terminal to a gateway, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001). 


With respect to claim 7, Zhang teaches The content delivery method according to claim 1, wherein 
the identifier is an identifier in any one of the following forms: an IP address, a character string, a digit, and a letter (the UE ID or IP address and requested content included in the message, para. 0118).  

With respect to claim 8, Zhang in view of Su, and further in view of Li teaches The content delivery method according to claim 1 as described above, 
Further, Su teaches wherein 
one piece of accelerated content corresponds to one or more different identifiers (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs, para. 0045); and 
identifiers corresponding to different accelerated content are the same or different (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs; SegmentIDs of the very first segment of a video/audio file (e.g., at one PBR) have the same value as the .  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the method of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).

With respect to claim 9, Zhang teaches The content delivery method according to claim 1, wherein the method further comprises: 
receiving, by a second access gateway, an access request that carries the first identifier (although two CDN Distribution Nodes and on1 CDN Control Node, have been shown in the mobile network 100, they are examples, rather than limitations, there may be more or less CDN DNs and CDN CN in practice, para. 0048; there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; forwarding the request message [second access request] to access a content to CDN Control Node [including second access gateway] for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); and 
when the traffic diversion policy corresponding to the first identifier exists in a correspondence, configured by the second access gateway, between an identifier and a traffic diversion policy (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; the CDN Control Node select a CDN Distribution Node [third server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), diverting, by the second access gateway, the access request to a third server (the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the third server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 11, Zhang teaches An access gateway (the ANDSF node assist CDN Control Node [an access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117), comprising: 
a receiving unit, configured to receive a configuration command (the ANDSF node assist CDN Control Node [an access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117; the ANDSF node generate the inter-APN routing policy associated with the CDN service requested by a UE based on the received service provision information, para. 0061; in response to receiving a request for policy and access network information with respect to the UE from a CDN control node [an access gateway], the policy and access network information sent from the ANDSF node ; 
a configuration unit, configured to configure a correspondence between an identifier and a traffic diversion policy according to the configuration command (the ANDSF node assist CDN Control Node [an access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117; the ANDSF node generate the inter-APN routing policy associated with the CDN service requested by a UE based on the received service provision information, para. 0061; in response to receiving a request for policy and access network information with respect to the UE from a CDN control node [a first access gateway], the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0077), wherein the identifier corresponds to accelerated content (the identification represented as an ID number, an IP address, e.g., in the form of a webpage address, and the like, para. 0042), wherein 
the receiving unit is further configured to receive a first access request, the first access request carries a first identifier, and the first access request is used to request content to be accessed by a terminal device (forwarding the request message [first access request] to access a content to CDN Control Node for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); Page 5 of 8Application No. 16/834,774Preliminary Amendment August 7, 2020Attorney Ref. HW748800 
a diversion unit, configured to: when a traffic diversion policy corresponding to the first identifier exists in the correspondence, divert the first access request to a first server (the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081), wherein 
a server is to configure to configures a correspondence between the identifier and the accelerated content (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122; based on the service provision information received from the CDN CN, the ANDSF node derives the APN associated with the service/content requested by the UE, and generates the Inter-APN routing policy for the UE at 1107, para. 0118); 
the terminal device is configured to send a content request (a UE send a message of Domain Name Server (DNS) request to find an IP address of a CDN content/service server, para. 0052; the UE sends a DNS request message at 1101 to a DNS node, to find the identification of a CDN DN, para. 0118), wherein the content request carries content identification information for identifying the content (the message includes Fully Qualified Domain Name (FQDN), para. 0052; based on information (e.g., FQDN) included in the request message, the DNS node finds that the ; 
the server is configured to query the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content, and sending the first identifier to the terminal device (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122; based on the service provision information received from the CDN CN, the ANDSF node derives the APN associated with the service/content requested by the UE, and generates the Inter-APN routing policy for the UE at 1107, para. 0118; and 
the terminal device is configured to send the first identifier (forwarding the DNS response message to the UE and the UE initiate the PDN connection to access the CDN service by providing the specific APN [first identifier], para. 0122; upon the confirmation of the ANDSF node, the CDN CN reply the UE by a DNS response message at 1110, to provide the IP address of the selected CDN DN node; the UE initiate the PDN connection to access the CDN service by providing the specific APN informed by the ANDSF node to the L-GW at 1111, para. 0118); and 
sending the access request that carries the first identifier (forwarding the DNS response message to the UE and the UE initiate the PDN connection to access the CDN service by providing the specific APN [first identifier], para. 0122; upon the confirmation of the ANDSF node, the CDN CN reply the UE by a DNS response message at 1110, to provide the IP address of the selected CDN DN node; the UE initiate the PDN connection . 
Zhang does not explicitly teach wherein 
the receiving unit is further configured to receive content returned by the first server; and 
a sending unit, configured to send the content to the terminal device,  
However, Su teaches wherein 
the receiving unit is further configured to receive content returned by the first server (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, para. 0034); and 
a sending unit, configured to send the content to the terminal device (the gateway then relays the content response to the requesting terminal/client via the forward link channel, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001),  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).
Zhang in view of Su does not explicitly teach wherein 
a CDN server is to configure to configures a correspondence between the identifier and the accelerated content; 
the terminal device is configured to send a content request to the CDN server, wherein the content request carries content identification information for identifying the content, and the content identification information is a hash value;
the CDN server is configured to calculate, using a hash algorithm, an identifier from the content identification information; and query the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content, and sending the first identifier to the terminal device;
However, Li teaches wherein 
a CDN server is to configure to configures a correspondence between the identifier and the accelerated content (a Hash operation is performed for the file path identifier that needs to be bound to the IP address of the server beforehand, and a Hash result modulo 16 is a Hash value range from 1 to 15; the Hash values 1 to 5 are bound to the IP address of server 1, the Hash values 6 to 10 are bound to the IP address of server 2, and the Hash values 11 to 15 are bound to the IP address of server 3 to form the following path table, as shown in Table 3, para. 0086); 
the terminal device is configured to send a content request to the CDN server (the CDN receives the file request and extracts the file path identifier in the file request, para. 0088), wherein the content request carries content identification information for identifying the content, and the content identification information is a hash value (the CDN receives the file request and extracts the file path identifier in the ; 
the CDN server is configured to calculate, using a hash algorithm, an identifier from the content identification information (upon receiving the file request sent by the terminal device, the CDN routing device extracts the file path identifier, and uses a Hash algorithm to operate the file path identifier to obtain the file path identifier value, para. 0087; the file path identifier is operated with a Hash algorithm, para. 0089; After the operation is performed with the Hash algorithm, the obtained file path identifier value is 1, para. 0090); and query the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content (searching the path table according to the file path identifier may include: performing a Hash algorithm operation for the file path identifier to obtain a file path identifier value, and searching the path table according to the file path identifier value, para. 0029; searching Table 2 according to the path identifier value 1, it is determined that the IP address of the server providing a service for the file path identifier value 1 is 219.133.0.1, para. 0090), and sending the first identifier to the terminal device (returning the IP address of the server to the terminal device, para. 0030; the CDN routing device returns ;
Therefore, based on Zhang in view of Su, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the gateway of Zhang in view of Su in order to increase the system response speed, which improves the user experience as taught by Li (para. 0031).
Zhang in view of Su, and further in view of Li does not explicitly teach
connect, to a plurality of candidate devices that store the content; 
determine an optimal device from the candidate devices for requesting the content; 
However, He teaches 
connect, to a plurality of candidate devices that store the content (a user negotiates with a specific service node server to find an optimal service node server. If the node server that is found after the first negotiation does not meet the service requirement, the client end is then notified to find another optimal one for service until the best service node server is found, para. 0015; the client 511, which intends to request service content from a target website, sends a domain name of a target website to the local DNS 512, receives IP address(es) of the optimal CDN node server 403 and the other CDN node server 404, sends a request for obtaining the service content of the target website to the optimal CDN node server 403 and the other CDN node server 404, para. 0124; fig. 5); 
determine an optimal device from the candidate devices for requesting the content (a user negotiates with a specific service node server to find an optimal service node server. If the node server that is found after the first negotiation does not meet the service requirement, the client end is then notified to find another optimal one for service until the best service node server is found, para. 0015; the client 511 is further used for receiving a notification from the optimal CDN node server 403, searching for the IP address of the other CDN node server 404 of the target website that is suitable for providing service to the client 511 in the shared dispatching database 402 based on the IP address of the client 511 and the domain name of the target website, para. 0126; fig. 5) in order to precisely dispatching a request in a content delivery network as taught by He (para. 0002); 
Therefore, based on Zhang in view of Su, further in view of Li, and furthermore in view of He, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of He to the gateway of Zhang in view of Su, and further in view of Li in order to precisely dispatching a request in a content delivery network as taught by He (para. 0002).

With respect to claim 12, Zhang teaches The access gateway according to claim 11, wherein the traffic diversion policy comprises network address information (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042), and the network address information is used to identify a server that stores the content to be accessed by the terminal device (based on the first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11; the CDN Distribution Node(s) store copies of contents, deliver the contents to a client, act on instructions from the CDN Control Node), para. 0041); and 
the diversion unit is specifically configured to obtain first network address information in the traffic diversion policy corresponding to the first identifier (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE at 1105, there are two CDN DNs (CDN DN 1 and CDN DN 2, as shown), wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11), and divert the first access request to the first server based on the first network address information (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081), wherein the first network address information is used to identify the first server (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE to access content; wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested .  

With respect to claim 13, Zhang teaches The access gateway according to claim 12, wherein the access gateway comprises an updating unit, wherein 
the updating unit is configured to update the first network address information to second network address information based on position information of the terminal device (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), position information of the server that stores the content to be accessed by the terminal device, and a current network environment (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060); or 
the receiving unit is further configured to receive an update command (the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and updated content distribution policy, para. 0117); and 
the updating unit is configured to update the first network address information to second network address information according to the update command (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the server identified by the first network address information is different from a server identified by the second network address information (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 14, Zhang teaches The access gateway according to claim 12, wherein the network address information is an Internet Protocol IP address or a Media Access Control MAC address (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042).  

With respect to claim 15, Zhang teaches The access gateway according to claim 11, wherein 
the receiving unit is further configured to receive a second access request that carries a second identifier (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution ; and 
the diversion unit is further configured to: when a traffic diversion policy corresponding to the second identifier exists in the correspondence, configured by the first access gateway, between an identifier and a traffic diversion policy (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; the CDN Control Node select a CDN Distribution Node [second server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), divert the second access request to a second server (the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the second server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 16, Zhang in view of Su, and further in view of Li teaches The access gateway according to claim 11 as described above, 
Further, Su teaches wherein 
the receiving unit is specifically configured to receive the first access request sent by the terminal device through a first traffic path (transmitting the first traffic path], para. 0034); and 
the sending unit is specifically configured to send the content to the terminal device through a second traffic path (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, the gateway then relays the content response to the requesting terminal/client via the forward link channel [second traffic path], para. 0034), wherein 
there is at least one relay device on the first traffic path, and the second traffic path and the first traffic path are the same or different (a forward link refers to a communications path [second traffic path] or channel from a gateway to the terminals, and a return link refers to a communications path [first traffic path] or channel from a terminal to a gateway, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001). 
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).
  
With respect to claim 17, Zhang teaches The access gateway according to claim 11, wherein 
the identifier is an identifier in any one of the following forms: an IP address, a character string, a digit, and a letter (the UE ID or IP address and requested content included in the message, para. 0118).  

With respect to claim 18, Zhang in view of Su, and further in view of Li teaches The access gateway according to claim 11 as described above, 
Further, Su teaches wherein 
one piece of accelerated content corresponds to one or more different identifiers (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs, para. 0045); and 
identifiers corresponding to different accelerated content are the same or different (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs; SegmentIDs of the very first segment of a video/audio file (e.g., at one PBR) have the same value as the Segment ID for the first segment of a different video/audio file (e.g., at another PBR) for the same video content or title--such segments do not carry any of the audio/video content, but rather carry metadata regarding the respective video/audio files--accordingly, para. 0045) in order to avoid content hash collisions as taught by Su (para. 0045).  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                               
March 25, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447